Citation Nr: 0806600	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 561A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  What evaluation is warranted for hemorrhoids from March 
1, 2004?

3.  What evaluation is warranted for diverticulosis coli from 
March 1, 2004?

4.  What evaluation is warranted for right hand fracture 
residuals from March 1, 2004?


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from February 1978 to February 
2004.


These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In the May 2004 rating decision service connection was 
granted for hemorrhoids, diverticulosis coli, and right hand 
fracture residuals; the veteran was notified in June 2004.  
Noncompensable evaluations were assigned for all three 
disorders, effective from March 1, 2004.  In June 2005, the 
veteran expressed his notice of disagreement (NOD) with the 
respective ratings assigned, and subsequently perfected an 
appeal concerning these matters.

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.

FINDINGS OF FACT

1.  Since March 1, 2004, the veteran's hemorrhoids have not 
been characterized as large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.

2.  From March 1, 2004, the veteran's diverticulosis coli has 
been absent for findings of frequent episodes of bowel 
disturbance with abdominal distress.

3.  From March 1, 2004, the veteran's right hand fracture 
residuals have been manifested by complaints of pain, no 
deformity nor swelling, and full range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hemorrhoids for 
the period from March 1, 2004, have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007)); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7336 
(2007).

2.  The criteria for a compensable rating for diverticulosis 
coli for the period from March 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§ 4.114, Codes 7319 and 7327.

3.  The criteria for a compensable rating for right hand 
fracture residuals for the period from March 1, 2004, have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107; 38 C.F.R. § 4.71a, Code 5215.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June 2005 
correspondence and as part of a January 2006 statement of the 
case (SOC) of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Concerning 
the initial higher rating claims now before the Board, the 
SOC informed the veteran of the specific rating criteria 
which would provide a basis for higher ratings.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.   
The Board is aware of the recent court case Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
However, as Vazquez-Flores concerned an increased rating 
claim, the requirements enunciated therein are not applicable 
to this case as it concerns an appeal from initial ratings 
made at the same time the RO's granted service connection.  
In any case, in both June 2005 and January 2006 the claimant 
was notified of the need to submit all pertinent evidence in 
his possession.  The claims were subsequently readjudicated 
in a July 2006 supplemental SOC (SSOC).  In March 2006 he was 
provided with notice of the type of evidence necessary to 
establish disability ratings and effective dates.  

Factual Background

The veteran claims entitlement to ratings in excess of those 
initially assigned by the RO for his service-connected 
hemorrhoids, diverticulosis coli, and right hand fracture 
residuals.  The RO denied these claims essentially because 
the requisite criteria for such higher initial ratings had 
not been met for any time since March 1, 2004.  The Board 
agrees.  

Private medical records, dated during the veteran's period of 
active military duty, include an April 1999 gastrointestinal 
record showing a diagnosis of diverticulosis.  A February 
2004 colonoscopy report includes a finding of Grade I 
internal hemorrhoids; diverticulosis was diagnosed.  

The report of a VA general medical examination conducted in 
March 2004 shows that the veteran complained of external 
tender hemorrhoids, which were resolving with sitz baths.  He 
also reported having diverticulosis coli in 2003, at which 
time he was placed on a strict diet.  No exacerbations had 
been reported since that time.  The veteran also reported 
jamming his right wrist in-service, which was treated with 
injections he noted that his wrist was now fine.  Examination 
showed external hemorrhoids, with no bleeding nor thrombosis.  
The examiner noted that they were not causing any physical 
impairment.  The veteran's abdominal examination was entirely 
benign, and the examiner noted that no current physical 
impairment was related to his history of diverticulosis coli.  
Examination of the veteran's right wrist showed no deformity 
nor swelling.  Normal range of motion was reported.  As with 
the other two service-connected disorders, the examiner 
mentioned that no physical impairment could be attributed to 
the veteran's right wrist, and he added that he could not 
ascribe any physical diagnosis concerning the wrist.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as here, an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson, supra.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Hemorrhoids (external or internal) are rated under Diagnostic 
Code (Code) 7336, which provides a noncompensable rating when 
hemorrhoids are mild or moderate; a 10 percent rating is 
warranted for irreducible, large or thrombotic hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  38 C.F.R. § 4.114.

Pursuant to Code 7327, diverticulitis is to be rated as 
irritable colon syndrome (Code 7319), peritoneal adhesions 
(Code 7301), or colitis, ulcerative (Code 7323), depending on 
the predominant disability picture.  Here, the medical 
evidence shows neither peritoneal adhesions nor colitis.  
Under Code 7319, a non-compensable rating is assigned for 
mild irritable colon syndrome, manifested by disturbances of 
bowel function with occasional episodes of abdominal 
distress.  A 10 percent rating is warranted for moderate 
irritable colon syndrome, manifested by frequent episodes of 
bowel disturbance with abdominal distress.  A 30 percent 
rating is the maximum rating and is warranted for severe 
irritable colon syndrome, manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress.  38 C.F.R. § 4.114, Code 7319.

The veteran's service-connected residuals of a right hand 
fracture have been evaluated under the provisions of 38 
C.F.R. § 4.71a, Code 5299-5215.  Code 5299 represents an 
unlisted disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  See 38 C.F.R. 
§§ 4.20, 4.27.  Pertinent regulations do not require that all 
cases show all the findings specified by the Rating Schedule, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.  In the present 
case, the veteran's residuals of a right hand fracture have 
been rated as analogous to limitation of motion of the wrist.  
Code 5215 provides for a 10 percent disability rating for 
limitation of motion of the wrist for either the minor or 
major extremity where dorsiflexion is less than 15 degrees or 
palmar flexion is limited in line with the forearm.  Normal 
range of motion of the wrist is: dorsiflexion (extension) to 
70 degrees, palmar flexion to 80 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  38 C.F.R. 
§ 4.71, Plate I.

Analysis

Initial Higher Ratings

As noted in the INTRODUCTION, this case involves an appeal to 
the initial ratings assigned.  In such cases, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings.  
Fenderson, supra.  However, it is not shown that the 
symptomatology associated with the veteran's hemorrhoids, 
diverticulosis coli, or right hand fracture residuals has 
varied significantly in severity during the course of the 
appeal period, and the respective ratings assigned are based 
on the greatest level of impairment shown during the 
appellate period.

Hemorrhoids

The veteran claims that his service-connected hemorrhoids 
flare and bleed occasionally.  See June 2005 notice of 
disagreement (NOD).  

As noted, the veteran was afforded a VA examination in March 
2004.  At that time, the veteran complained of external 
hemorrhoids.  External hemorrhoids, with no bleeding nor 
thrombosis was diagnosed.  



Although the veteran was diagnosed with external hemorrhoids, 
there is no medical or lay evidence of record that 
characterizes them as large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
Moreover, the veteran claims that his hemorrhoids only flare-
up and bleed "occasionally."  Comparing these 
manifestations with the criteria of the Rating Schedule, the 
criteria for a schedular 10 percent rating under Code 7336 
are not more nearly approximated.  As the veteran's 
hemorrhoids are not shown to be more than mild to moderate in 
degree, the claim for a compensable schedular disability 
rating for hemorrhoids is therefore denied.

Diverticulosis Coli

The veteran informed VA in June 2005 that his diverticulosis 
requires him to undergo a colonoscopy every five years.  He 
adds that he is prescribed pain medications when the disorder 
flares up.  See NOD.  

Medical records during the appellate period, concerning the 
veteran's service-connected diverticulosis coli, are found in 
the report of the above-discussed March 2004 VA general 
medical examination.  While the veteran at that time provided 
a history of having had diverticulosis coli in 2003, he added 
that he had not suffered from any exacerbations since that 
time.  Examination of the veteran's abdomen was entirely 
benign, and the examiner noted that no physical impairment 
was present related to his history of diverticulosis coli.  

There is no evidence since the March 1, 2004, effective date 
of service connection that the veteran has met the criteria 
for the 10 percent rating.  Specifically, the medical and lay 
evidence of record is absent for findings or complaints of 
frequent episodes of bowel disturbance with abdominal 
distress.  See Code 7319.  And the veteran has not claimed 
that he suffers from symptoms that would warrant the 
assignment of a higher disability rating.  The claim for a 
compensable schedular disability rating for diverticulosis 
coli is therefore denied.



Right Hand Fracture Residuals

The veteran claims that he has chronic pain associated with 
his right hand fracture residuals.  See NOD.  

The medical evidence of record shows that the veteran's 
residuals of an injury to the right hand are manifested by 
complaints of pain, with neither deformity nor swelling, and 
full range of motion.  See VA general medical examination 
report dated in March 2004.  There is also no evidence of 
arthritis.  There is no medical evidence of record that the 
veteran's right wrist has ever had limitation of motion on 
dorsiflexion to less than 15 degrees or palmar flexion which 
was limited in line with the forearm.  Accordingly, for at no 
time during the appellate period is a compensable evaluation 
warranted for the veteran's residuals of an injury to the 
right hand under Code 5215.

The Board notes that the veteran has reported right hand 
pain.  However, the medical evidence of record does not show 
that the veteran's right hand (or wrist) is additionally 
limited in range of motion by pain.  The record is simply 
devoid of medical evidence which provides any indication that 
the veteran experiences additional limitation of motion 
beyond that contemplated by the assigned evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

Accordingly, a compensable evaluation during the appellate 
period is not warranted under 38 C.F.R. § 4.71a, 5215.

Conclusion

As the preponderance of the evidence is against entitlement 
to the assignment of a (compensable) evaluation for either 
hemorrhoids, diverticulosis coli, or for right hand fracture 
residuals, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


In closing, the Board notes that the veteran is not entitled 
to new medical examinations for evaluating his service-
connected hemorrhoids, diverticulosis coli, and right hand 
fracture residuals, because there is no medical or lay 
evidence suggesting that the veteran has symptoms that could 
afford the assignment of a higher rating and there is 
otherwise sufficient medical evidence of record to render a 
decision in this case.38 U.S.C.A. § 5103A(d).


ORDER

Entitlement to a compensable evaluation from March 1, 2004, 
for hemorrhoids is denied.

Entitlement to a compensable evaluation from March 1, 2004, 
for diverticulosis coli is denied.

Entitlement to a compensable evaluation from March 1, 2004, 
for right hand fracture residuals is denied.


REMAND

The veteran alleges that, in that he had laxity in his right 
knee during his military service, continues to have right 
knee problems, and service connection should be awarded for 
his claimed right knee disorder.  See June 2005 NOD.  

In May 2004 the RO denied the veteran's service connection 
claim on the basis that the disorder at issue, "right knee 
pain/clicking," finding that there was no evidence of a 
diagnosed chronic disabling disorder.  

In support of the veteran's contentions, service medical 
records reflect a Report of Medical History, completed in the 
course of the veteran's June 1977 service entry, notes that 
the veteran provided a history of having Osgood-Schlatter's 
disease when he was a child.  Examination of the veteran in 
June 1977 showed that, while the veteran reported a history 
of occasional knee pain, clinical evaluation of the lower 
extremities was normal.  The veteran was treated in April 
1981 after stepping in a hole.  Internal derangement was 
diagnosed.  X-ray findings in April 1981 showed no evidence 
of fracture, with a notation to remnant Osgood-Schlatter's 
disease.  Clinically normal lower extremity findings were 
documented at the time of the veteran's November 2003 
retirement examination. 

Private medical records on file also show that the veteran 
was seen for right knee-related complaints during his period 
of active service.  A November 2000 record shows that right 
knee pain was diagnosed.  November 2000 X-ray findings, with 
the exception of a reference to a mild lateral patellar tilt, 
were normal.  Resolution of right medial knee pain was 
diagnosed in February 2001.  In February 2001 examination was 
essentially normal; resolution of medial knee pain was 
diagnosed.  

The veteran was afforded a VA general medical examination in 
March 2004, shortly following his February 2004 service 
separation.  He complained of a clicking and burning 
sensation in his right knee when he put weight on the knee.  
On examination, a clicking sound from the right knee was 
present when he went from a crouching to a standing 
position.  Otherwise, examination of the right knee was 
completely within normal limits.  The examiner could not 
provide an opinion as to the etiology of the clicking sound.  
He did advise the veteran to have his right knee, which was 
painful, further examined.

Post-service private medical records show that in April 2004 
the veteran complained of increasing right knee symptoms.  
Rule out tear of the right knee lateral meniscus was 
diagnosed.  MRI [magnetic resonance imaging] testing was 
suggested.  The report of a May 2005 MRI report reveals 
findings indicating a small enchondroma involving the distal 
femur, and no cartilage abnormality.  The examining physician 
supplied a diagnosis of no meniscal or ligamentous tear.  An 
office visit note dated in September 2005 shows that the 
examining physician opined that the veteran had right knee 
plica semilunaris or some other synovial irritation.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disorder, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111.  A pre-
existing disease will be considered to have been aggravated 
by active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where clear and unmistakable evidence shows 
that it was not aggravated by service.   The General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.

The Board is of the opinion that in light of the evidence of 
a knee injury in-service, complaints of knee pain in April 
2004 (just following his service separation), the pathology 
noted in May and September 2005 (discussed above), and the 
above-discussed references to the veteran's having had 
Osgood-Schlatter's disease before his military enlistment, VA 
must determine whether the veteran has a right knee disorder 
related to his military service, to include addressing the 
medical question of whether or not there is clear and 
unmistakable evidence that the veteran had a right knee 
disorder, to include Osgood-Schlatter's disease, which pre-
existed service, and if so, whether there is clear and 
unmistakable medical evidence that such a disorder was not 
aggravated during service.  VAOPGCPREC 3-2003.  Thus, the 
veteran should be afforded an appropriate VA examination 
prior to final appellate review of the instant claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should afford the veteran a VA 
orthopedic examination to determine the 
nature and etiology of any right knee 
disability present.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder including a complete 
copy of this REMAND.  All necessary tests 
should be conducted.  Thereafter, the 
physician should address each of the 
following questions:

(a)  Does the veteran have a current 
right knee disability?  If so, state the 
diagnosis or diagnoses.

(b)  If the examiner finds that the 
veteran has a right knee disability, did 
the disorder have its onset during the 
appellant's period of active service, or 
was the disorder caused by any incident 
that occurred during such active service?

(c)  Did any current right knee 
disability exist prior to the veteran's 
period of active duty?  If so, what was 
the approximate date of onset of any such 
disability, and what evidence was 
determinative to making that conclusion.

(d)  If any right knee disorder pre-
existed the veteran's period of active 
duty (i.e., Osgood-Schlatter's disease), 
did such disorder increase in severity 
during such period of active duty?  In 
answering this question, the examiner 
must specify whether the veteran 
sustained temporary or intermittent 
symptoms resulting from service; or 
whether there was a permanent worsening 
of the underlying pathology of any such 
condition due to or during service, 
resulting in any current disability.

(e)  If a current right knee disorder 
increased in severity during service, was 
that increase due its natural 
progression?

(f)  If Osgood-Schlatter's disease 
existed prior to service, is it as least 
as likely as not that this disorder 
caused the veteran to develop any 
currently diagnosed right knee disorders, 
to include enchondroma (diagnosed in May 
2005) and plica semilunaris (diagnosed in 
September 2005)?  

(f)  If the examiner finds that a right 
knee disorder did not exist prior to the 
veteran's period of active duty, is it as 
least as likely as not that any such 
disorder had its onset during service, or 
was it caused by any incident that 
occurred during service?

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  A complete rationale should be 
given for all opinions and should be 
based on examination findings, historical 
records, and medical principles.

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.  In the event that the 
veteran does not report for any scheduled 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  After undertaking any other 
development deemed appropriate, the RO 
should adjudicate the issue of 
entitlement to service connection for a 
right knee disorder.  Readjudication 
should reflect consideration of all the 
evidence of record and must be based on 
application of all appropriate legal 
theories and case law, to include a 
threshold determination as to whether 
there is clear and unmistakable evidence 
that any diagnosed right knee disability 
pre-existed service, and if so, whether 
there is clear and unmistakable evidence 
that it was not aggravated during 
service.  The holdings in VAOGCPREC 3-
2003 should be specifically considered in 
that threshold determination.

5.  If the benefit sought is not granted, 
the veteran should be furnished with a 
SSOC and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


